TREAT, District Judge.
This cause coming on to be heard upon the pleadings and proofs therein, and Mr. Thos. I-I. Dodge appearing for the complainants, and filing an original stipulation, signed by the defendants, waiving any further defense therein, it is now, at this day. ordered, adjudged, and decreed: (1) That the several letters patent, viz: letters patent No. 45,296, dated the 29th day of November. 186-1. granted to Lavinia I-I. Foy, for improvement in corset skirt-supporters; and reissue letters patent No. 4,831, granted to Lavinia H. Foy, assignor, by mesne assignment, to herself and James H. Foy, for improvement in skirt-supporting corsets. March 26, 1872, the original letters patent [No. 39,911] having been granted September 15, 1863; in the bill of complaint in this cause mentioned and set forth, are good and valid letters patent, and that the complainants became vested with the exclusive right in and to the said letters patent, and each of them as in said bill alleged and claimed. (2) That the said defendants have infringed upon the said complainants in their exclusive rights under said letters patent aforesaid, as in said bill set forth, and by the *648testimony in this cause set forth and proven. (3) And it being admitted and agreed, by the stipulation aforesaid, that all the damages due to tlie said complainants for the infringements aforesaid, excepting one dollar damages and one dollar profits, have been settled and paid to the full satisfaction of said complainants; it is further ordered, adjudged, and decreed that the said defendants, their attorneys, agents, servants, and workmen be perpetually enjoined during the lifetime of the said letters patent, and each of them, from making, manufacturing, selling, or using, in violation of the said letters patent, and each of them, any corset skirt-supporters containing the said inventions of the said Lavinia H. Foy, in the said letters patent, and each of them, setforth and described, anil that an injunction issue accordingly. (4) And it is further ordered that the said defendants pay to the said complainants their costs of this suit, to be taxed, together with one dollar damages and one dollar profits; and that the said complainants have execution therefor according to the course and practice of this court